UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     ANTHONY S. HUNTLEY,                             DOCKET NUMBER
                  Appellant,                         CH-0752-13-0602-I-1

                  v.

     UNITED STATES POSTAL SERVICE,                   DATE: August 25, 2014
                   Agency.



                THIS FINAL ORDER IS NONPRECEDENTIAL 1

           William Brown, Tinton Falls, New Jersey, for the appellant.

           Deborah W. Carlson, Chicago, Illinois, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     sustained his removal based on a charge of inappropriate conduct. Generally, we
     grant petitions such as this one only when: the initial decision contains erroneous
     findings of material fact; the initial decision is based on an erroneous


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     interpretation of statute or regulation or the erroneous application of the law to
     the facts of the case; the judge’s rulings during either the course of the appeal or
     the initial decision were not consistent with required procedures or involved an
     abuse of discretion, and the resulting error affected the outcome of the case; or
     new and material evidence or legal argument is available that, despite the
     petitioner’s due diligence, was not available when the record closed. See Title 5
     of the Code of Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).
     After fully considering the filings in this appeal, and based on the following
     points and authorities, we conclude that the petitioner has not established any
     basis under section 1201.115 for granting the petition for review. Therefore, we
     DENY the petition for review and AFFIRM the initial decision, which is now the
     Board’s final decision. 5 C.F.R. § 1201.113(b).

                     DISCUSSION OF ARGUMENTS ON REVIEW
¶2        The appellant held the position of Manager, Customer Services at the
     agency’s Weathers Station in St. Louis, Missouri.       Initial Appeal File (IAF),
     Tab 8 at 83 of 153. It is undisputed that in early 2012 the agency appointed the
     appellant as Officer in Charge of the St. Charles Post Office in St. Charles,
     Missouri.   On June 15, 2012, the agency placed the appellant in an off-duty
     without pay status based on an assessment that his continued presence at work
     might disrupt day-to-day agency operations. See id. at 79 of 153. Also on June
     15, 2012, the acting Area Manager Post Office Operations requested the Office of
     the Inspector General (OIG) to conduct an investigation into whether the
     appellant engaged in inappropriate communications with two female agency
     employees. IAF, Tab 8 at 48 of 119. During the investigation, OIG identified
     and interviewed additional individuals who alleged the appellant also made
     inappropriate comments to them.      Id.   Based on the information from OIG’s
     investigation, the agency proposed to remove the appellant based on a charge of
     inappropriate conduct. Id. at 35 of 119. The charge included four specifications
                                                                                     3

     of making inappropriate comments to four female employees and one
     specification of making inappropriate comments and text messages to another
     female employee.     Id. at 35-39 of 119.    The deciding official met with the
     appellant and subsequently sustained the charge and directed the appellant’s
     removal. Id. at 32-33 of 119.
¶3         The appellant initiated a Board appeal challenging his removal. IAF, Tab 1
     at 1, 5.   The appellant waived any affirmative defenses during the prehearing
     conference. IAF, Tab 17 at 1-3. The administrative judge conducted a hearing
     and issued an initial decision that affirmed the agency’s removal action. IAF,
     Tab 19, Initial Decision (ID) at 1. The administrative judge found the testimony
     of the agency’s witnesses to be more credible than the appellant’s testimony. ID
     at 8, 10. The administrative judge found the agency proved all five specifications
     of its charge of inappropriate conduct. ID at 10-11. Finally, the administrative
     judge found the deciding official properly considered the relevant Douglas
     factors, and the penalty of removal was reasonable. ID at 12-14 (citing Douglas
     v. Veterans Administration, 5 M.S.P.R. 280 (1981)).
¶4         The appellant has filed a timely petition for review. Petition for Review
     (PFR) File, Tab 1. The agency has responded in opposition to the petition for
     review. PFR File, Tab 3.
     The record supports the administrative judge’s credibility determinations.

¶5         In his petition for review, the appellant makes unsupported allegations
     regarding two of the agency’s witnesses, T.J. and D.T., attempting to challenge
     the credibility of their statements and hearing testimony. PFR File, Tab 1 at 8.
     The administrative judge found these witnesses’ testimony to be more credible
     than the appellant’s during the hearing. ID at 10. The Board must give deference
     to an administrative judge’s credibility determinations when they are based,
     explicitly or implicitly, on the observation of the demeanor of witnesses
     testifying at a hearing; the Board may overturn such determinations only when it
                                                                                      4

     has “sufficiently sound” reasons for doing so.           Haebe v. Department of
     Justice, 288 F.3d 1288, 1301 (Fed. Cir. 2002).      Sufficiently sound reasons to
     overturn an administrative judge’s demeanor-based credibility determinations
     include circumstances when the judge’s findings are incomplete, inconsistent with
     the weight of the evidence, and do not reflect the record as a whole. Brough v.
     Department of Commerce, 119 M.S.P.R. 118, ¶ 6 (2013). We find that the record
     supports the administrative judge’s demeanor-based credibility determinations,
     and the appellant has failed to demonstrate sufficiently sound reasons for the
     Board to overturn the administrative judge’s findings.
¶6        The administrative judge analyzed the Hillen factors in making her
     credibility determinations among witnesses. ID at 8 (citing Hillen v. Department
     of the Army, 35 M.S.P.R. 453 (1987)).      She expressly found the demeanor of
     many of the agency’s witnesses to be influential in her credibility determinations.
     ID at 8-9.   The appellant previously alleged that the agency’s witnesses were
     “problems” and “up for discipline” and continues to do so in his petition for
     review; however, he has provided no evidence to support his allegations. ID at 9;
     PFR File, Tab 1 at 8. We find that the appellant’s unsupported allegations are
     insufficient to warrant reversing the administrative judge’s demeanor-based
     credibility determinations.
     The agency proved the charge of inappropriate conduct.

¶7        The appellant argues on review that the agency failed to prove the charge
     and any of its specifications.   PFR File, Tab 1 at 10-11.     He argues that the
     agency relied on hearsay and failed to present convincing evidence that he
     intended to send the text messages to an agency employee.          Id. at 8.   The
     appellant does not identify the hearsay evidence that was allegedly presented and
     relied upon in the initial decision. The administrative judge relied heavily on
     each witness’s hearing testimony in determining that the agency proved its
     charge, and the decision contains no reference to the administrative judge’s
                                                                                        5

     consideration of any hearsay evidence.      ID at 3-11.     We note that hearsay
     evidence is admissible in Board proceedings, and the assessment of the probative
     value of hearsay evidence necessarily depends on the circumstances of each case.
     Shannon v. Department of Veterans Affairs, 121 M.S.P.R. 221, ¶ 15 (2014) (citing
     Borninkhof v. Department of Justice, 5 M.S.P.R. 77, 83-87 (1981)). Given that
     the appellant has not identified any specific hearsay statements and that the
     administrative judge heavily relied on live witness testimony for her decision, we
     find no evidence of improper hearsay evidence to disturb the initial decision.
¶8        The appellant argues that the agency’s charge is not supported by the
     evidence, restating much of the same information included with his initial appeal.
     PFR File, Tab 1 at 10-11; IAF, Tab 1 at 5-7. Each of the five women who made
     complaints about the appellant was interviewed by OIG, and OIG made a written
     record of each interview. IAF, Tab 8 at 59-72 of 119. The administrative judge
     noted in her initial decision that each woman testified at the hearing consistent
     with the record evidence and the identical pattern of conduct by the appellant. ID
     at 10. None of the women retracted their statements. The administrative judge
     also noted that the women at each location testified that they did not know the
     women at the other work location.      ID at 9.    The appellant submits no new
     evidence on review that supports his denial of the charged interactions with each
     employee.    Therefore, we affirm the administrative judge’s finding that the
     agency proved its charge.
¶9        The appellant alleges that the agency was required to prove his misconduct
     by substantial evidence. PFR File, Tab 1 at 8. The legal standard of proof for the
     agency to prove its action is by a preponderance of the evidence, which is defined
     as the degree of relevant evidence that a reasonable person, considering the
     record as a whole, would accept as sufficient to find that a contested fact is more
     likely to be true than untrue.       5 C.F.R. § 1201.56(a)(1)(ii), (c)(2).       The
     administrative judge found the agency proved its charge under this standard and
                                                                                       6

      not the lower standard of substantial evidence as alleged by the appellant. ID
      at 11; 5 C.F.R. § 1201.56(c)(1).
¶10        The appellant argues that the deciding official based her removal decision
      on the documentation from the OIG investigation and the response meeting with
      the appellant.   PFR File, Tab 1 at 9.   The appellant alleges that the deciding
      official did not interview any of the witnesses involved in the charge against him.
      Id. The appellant cites to no law, rule, or regulation that requires the deciding
      official to independently interview the witnesses and not rely on the agency’s
      OIG, which is charged with conducting investigations such as the one involved in
      the present appeal.    An agency is obligated to make reasonable inquiries into
      exonerating facts brought to its attention by an appellant before removing him.
      Uske v. U.S. Postal Service, 60 M.S.P.R. 544, 550 (1994), aff’d, 56 F.3d 1375
      (Fed. Cir. 1995). The agency’s OIG did investigate exonerating facts such as
      interviewing the woman who was alleged to be the intended recipient of the text
      messages. IAF, Tab 8 at 101 of 119. In addition, the appellant’s written reply to
      the deciding official does not appear to contain any new facts that she needed to
      investigate prior to making her decision. IAF, Tab 15 at 6-9. We find that the
      deciding official was not required to conduct her own investigation and
      interviews over and above those conducted as part of the OIG investigation
      because the appellant did not provide any additional potentially exonerating facts
      that had not been investigated.
      The penalty of removal was within the range of reasonableness for the charge.

¶11        The appellant appears to raise a disparate penalty claim on review that was
      not raised below in his claim that management has been inconsistent in the
      application of the Douglas factors and arbitrary and capricious in what constitutes
      a removable offense.     PFR File, Tab 1 at 11.    The Board generally will not
      consider an argument raised for the first time in a petition for review absent a
      showing that it is based on new and material evidence not previously available
                                                                                                     7

      despite     the party’s    due diligence.          Banks     v.    Department     of    the   Air
      Force, 4 M.S.P.R. 268, 271 (1980). Even if we were to consider the appellant’s
      argument, he has not alleged that a similarly-situated individual was treated
      differently. To establish disparate penalties, the appellant must show that there is
      enough similarity between both the nature of the misconduct and the other factors
      to lead a reasonable person to conclude that the agency treated similarly-situated
      employees differently, but the Board does not have hard and fast rules regarding
      the “outcome determinative” nature of these factors.                   Boucher v. U.S. Postal
      Service, 118 M.S.P.R. 640, ¶ 20 (2012). The appellant has not provided evidence
      of any similarly-situated employee being treated differently than he was;
      therefore, the appellant’s disparate penalty claim must fail.
¶12         Where, as here, all of the agency’s charges have been sustained, the Board
      will review an agency-imposed penalty only to determine if the agency
      considered all the relevant factors and exercised management discretion within
      tolerable limits of reasonableness. See Douglas, 5 M.S.P.R. at 306. The Board’s
      function in this regard is not to displace management’s responsibility but to
      assure that managerial judgment has been properly exercised.                   Id. at 302.     In
      evaluating a penalty, the Board will consider, first and foremost, the nature and
      seriousness of the misconduct and its relationship to the employee’s duties,
      position,     and    responsibilities.      Gaines     v.         Department     of     the   Air
      Force, 94 M.S.P.R. 527, ¶ 9 (2003). An agency may hold a supervisor to a higher
      standard of conduct than other employees.                    Cisneros v. Department of
      Defense, 83 M.S.P.R. 390, ¶ 19 (1999), aff’d, 243 F.3d 562 (Fed. Cir. 2000)
      (Table). In addition, the appellant had taken multiple training courses on sexual
      harassment and communicating with employees, as reflected in his training record
      and the agency’s decision letter, to know that his conduct was inappropriate; yet
      he still engaged in this activity. IAF, Tab 8 at 28-32 of 119. We find no reason
      to   modify    the    administrative     judge’s    review        of   the   agency’s    penalty
      determination. ID at 13-14. We agree with the administrative judge’s and the
                                                                                           8

      agency’s conclusion that the seriousness of the appellant’s repeated conduct
      warranted removal, particularly in light of his supervisory status. 2 See Alberto v.
      Department of Veterans Affairs, 98 M.S.P.R. 50, ¶ 12 (2004), aff’d, No. 05-3090,
      2005 WL 1368150 (Fed. Cir. June 10, 2005).
      The appellant’s procedural claims do not warrant reversal of the initial decision.

¶13         The appellant alleges that the administrative judge made several procedural
      errors.   PFR File, Tab 1 at 8-9.      The appellant alleges:    (1) he was denied
      statements and notes taken from meetings; (2) he was unable to question the
      manager who suspended him because she did not testify; (3) he was denied the
      opportunity to call character witnesses; and (4) the agency used evidence of prior
      proposed discipline in violation of a prior settlement agreement. Id. We note
      that the appellant did not raise any of these issues prior to his petition for review.
      Even if we were to consider each of the arguments raised by the appellant, each
      argument must fail based on the record.
¶14         The appellant alleges in his petition for review that he was denied a
      “[r]equest for information to include written statements, notes taken written or
      typed, court order or warrants to retrieve information.” PFR File, Tab 1 at 8.
      The appellant does not identify the specific items sought that were denied and
      provides no record of ever making any such requests to the agency. In addition,
      the record below is silent on the appellant’s ever seeking an order to compel
      during discovery for these items. The only order issued by the administrative
      judge relating to discovery directed the appellant to respond to the agency’s
      discovery requests. IAF, Tab 12. Because the record contains no evidence that


      2
        The appellant raises allegations regarding the agency’s handling of two other
      management employees, a Supervisor of Customer Service and a Manager of Customer
      Service. PFR File, Tab 1 at 8. Both of these allegations appear directed at the
      appellant’s placement on an unpaid suspension while the OIG investigation occurred
      based on his comments about the disruption of day-to-day operations. Id. However, the
      appellant’s appeal of his removal is before us and not his unpaid suspension.
      Therefore, these arguments are not germane to this appeal.
                                                                                      9

      the appellant initiated the discovery requests or filed a motion to compel
      discovery, the appellant did not exercise due diligence in pursuing discovery and
      is responsible for the absence of the evidence to support his claims. See Head v.
      Office of Personnel Management, 53 M.S.P.R. 421, 422 (1992).
¶15        The appellant argues that he was unable to question the acting Area
      Manager Post Office Operations who suspended him because she did not testify at
      the hearing. PFR File, Tab 1 at 9. The appellant requested the witness, and the
      administrative judge approved her as a witness. IAF, Tab 15 at 11, Tab 17 at 4.
      The appellant, who was represented below, did not request a subpoena for the
      witness, and he failed to make a timely request for a continuance to obtain the
      witness’s presence or show that such request was denied. See Lohr v. Department
      of the Air Force, 24 M.S.P.R. 383, 386 (1984).           The appellant has not
      demonstrated how his failure to obtain the testimony of this witness denied him a
      fair hearing, impaired the proceedings, or prejudiced his substantive rights so as
      to require reversal of the initial decision.        See Dubiel v. U.S. Postal
      Service, 54 M.S.P.R. 428, 432 (1992).
¶16        The appellant also alleges that he was denied the opportunity to call
      character witnesses. PFR File, Tab 1 at 9. The sole witness requested by the
      appellant on this issue was denied by the administrative judge based on relevance
      and because other approved witnesses could provide the same testimony. IAF,
      Tab 17 at 4, Tab 15 at 11. The appellant did not object to the denial of this sole
      witness request, and there is no evidence that the appellant sought to call
      additional character witnesses. IAF, Tab 15 at 11. The appellant’s failure to
      timely object to rulings on witnesses precludes his doing so on petition for
      review. See Tarpley v. U.S. Postal Service, 37 M.S.P.R. 579, 581 (1988).
¶17        Finally, the appellant argues that the agency violated a settlement
      agreement by using evidence that was withdrawn as part of the agreement. PFR
      File, Tab 1 at 9.    The only evidence of the settlement agreement was in a
      proposed agency exhibit that the administrative judge rejected for admission and
                                                                                 10

was not included in the record. IAF, Tab 17 at 5. The appellant provided no
evidence or allegation below or on review that the agency considered the
discipline resolved with the settlement agreement as part of its removal decision.

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
     You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
                                                                           11

attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.